Case 1:21-cv-06702-LAK Document 11-10 Filed 09/10/21 Page 1 of 3




           EXHIBIT J
           Case 1:21-cv-06702-LAK Document 11-10 Filed 09/10/21 Page 2 of 3


From:             Blair Berk
To:               Sabina Mariella
Cc:               David Boies; Sigrid McCawley; Andrew Villacastin; Alex Boies; David Boies2
Subject:          Re: Virginia Giuffre v. Prince Andrew, No. 21-cv-06702-LAK
Date:             Wednesday, August 18, 2021 5:59:33 PM



CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize
the sender.




Dear Ms. Mariella,
Please be advised that I am not authorized to accept service of any legal documents on behalf
of Prince Andrew. No legal documents should be sent to my attention and I am unaware of
who, if anyone, is authorized to accept service on his behalf.

Sincerely,
Blair Berk

Blair Berk
Tarlow & Berk PC
9119 Sunset Blvd.
Los Angeles, CA 90069
Blairberk@tarlowberk.com

(310) 278-2111

—————————————————
This transmission is intended only for the use of the addressee and may contain information
that is privileged, confidential and exempt from disclosure under applicable law. If you are
not the intended recipient, or the employee or agent responsible for delivering the message to
the intended recipient, you are hereby notified that any dissemination, distribution or copying
of this communication is strictly prohibited.


       On Aug 18, 2021, at 8:48 AM, Sabina Mariella <SMariella@bsfllp.com> wrote:


       ﻿
       Counsel,

       We represent Virginia Giuffre. I am attaching a summons, complaint, and court order
       in Virginia Giuffre v. Prince Andrew (No. 21-cv-06702-LAK), which was filed in the
       United States District Court for the Southern District of New York on Monday, August 9,
       2021. Please let us know whether you will accept service of these documents by email
       on Prince Andrew’s behalf. If you are not authorized to accept service but know of
       someone else who is authorized, please let us know that as well.

       We are also sending copies of these documents to you via FedEx at the below address:
Case 1:21-cv-06702-LAK Document 11-10 Filed 09/10/21 Page 3 of 3


Tarlow & Berk PC
9119 Sunset Blvd.
Los Angeles, CA 90069

Thank you,

Sabina Mariella
Associate

BOIES SCHILLER FLEXNER LLP
55 Hudson Yards
New York, NY 10001
(t) +1 212 754 4541
(m) +1 973 634 7734
smariella@bsfllp.com
www.bsfllp.com



The information contained in this electronic message is confidential information intended only for the use of the named recipient(s)
and may contain information that, among other protections, is the subject of attorney-client privilege, attorney work product or
exempt from disclosure under applicable law. If the reader of this electronic message is not the named recipient, or the employee or
agent responsible to deliver it to the named recipient, you are hereby notified that any dissemination, distribution, copying or other
use of this communication is strictly prohibited and no privilege is waived. If you have received this communication in error, please
immediately notify the sender by replying to this electronic message and then deleting this electronic message from your computer.
[v.1 08201831BSF]

<2021-08-09 [00001-000] COMPLAINT against Prince Andrew. (Filing Fee $
402.00,.pdf>
<2021-08-09 [00001-001] Exhibit A.pdf>
<2021-08-10 [00005-000] ELECTRONIC SUMMONS ISSUED as to Prince
Andrew. (vf).pdf>
<2021-08-12 [00007-000] ORDER FOR INITIAL PRETRIAL CONFERENCE
Initial Conference.pdf>
